--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






 












 
 
 
SEVERANCE AND RELEASE
AGREEMENT
 
 
 



 


J. RICHARD SHAFER




and


OXFORD MEDIA INC.
a Nevada Corporation


















October 30, 2006





 
 

--------------------------------------------------------------------------------

 

SEVERANCE AND RELEASE AGREEMENT

--------------------------------------------------------------------------------



I


PARTIES


THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is entered into this 30th
day of October, 2006 (“Effective Date”), by and between J. RICHARD SHAFER, an
individual residing in the State of California (“Shafer”); and, OXFORD MEDIA,
INC., a Nevada corporation (“OXMI”). Shafer and OXMI are sometimes referred to
collectively herein as the “Parties”, and each individually as a “Party”.
 
II


RECITALS


A.    Shafer was employed by OXMI in order to render services generally
described as Executive Vice President of Sales.


B.    Shafer’s employment with OXMI was subject to a written Executive
Employment Agreement dated 20 March 2006 (the “Employment Agreement”), providing
terms for termination of Shafer’s employment with OXMI for both cause and
without cause. A true and correct copy of the Employment Agreement is attached
hereto as Exhibit “A”.


C.    The Parties mutually desire to terminate Shafer’s employment relationship
without dispute, effective as of the Effective Date of this Agreement. OXMI
conditionally offers to do so, provided Shafer enters into and complies with all
of the terms and conditions of this Agreement, including but not limited to the
provision of assurances to OXMI that he will not assert any claims of any kind
against OXMI and specifically identified related parties, whether arising out of
(i) Shafer’s employment with OXMI, (ii) Shafer’s status as a shareholder of
OXMI, or any other relationship or claim of right whatsoever arising out of or
any manner or form related to the relationship between the Parties, and that
Shafer will continue to abide by and honor his obligations to maintain and
protect OXMI’s, and OXMI’s affiliates, subsidiaries, predecessors, parents,
related businesses and entities’ Trade Secret and Confidential Information, in
exchange for the valid consideration to be transferred by OXMI hereunder.
 
D.    The Parties recognize and acknowledge the existence, validity, and
application of (i) that certain convertible note (the “Convertible Note”) of
OXMI dated 30 September 2004 in favor of Shafer in the original principal amount
of Four Hundred Twenty Thousand Dollars ($420,000); and, (ii) the Supplemental
Agreement dated 30 March 2005 between the Parties (the “Supplemental
Agreement”).


E.    This Agreement shall specifically encompass all claims and related factual
and legal circumstances noted above (collectively, the “Claims”). As such, it is
the intent of the Parties that their respective rights and obligations to each
other from this day forward shall be determined exclusively under the terms of
this Agreement, and that this Agreement supersedes, amends and restates any
other employment agreements between the Parties.



INITIALS: _________________
Page 1 of 12
 

--------------------------------------------------------------------------------

 

F.     All Parties are desirous of settling the Claims and releasing each other
from all future liability.


G.    NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


RELEASE


3.1    Exchange. In consideration of the execution of this Agreement, the
payments and obligations described below to be made by OXMI, the satisfaction of
the obligations of each of the respective Parties hereunder, the actions of the
Parties provided below with regard to the Supplemental Agreement, and other good
and valuable consideration, the receipt and value of which is hereby confirmed,
Shafer on the one hand, and OXMI on the other hand, shall hereby fully, finally
and forever settle and release each other from any and all claims, losses,
fines, penalties, damages, demands, judgments, debts, obligations, interests,
liabilities, causes of action, breaches of duty, costs, expenses, judgments and
injunctions of any nature whatsoever, whether known or unknown, arising out of
or related to the relationships between the Parties prior to the Effective Date,
specifically including, but not limited to, the Claims (cumulatively referred to
as the “Released Claims”).


3.2    Payments by OXMI. As full, complete, and final payment in settlement of
all Released Claims under this Agreement, OXMI shall pay Shafer as follows:


3.2.1.    Convertible Note Accrued Interest. Upon execution of this Agreement,
OXMI shall pay to Shafer the sum of Sixteen Thousand Eight Hundred Dollars
($16,800) as full and final payment of all any and all accrued and owing
interest under the Convertible Note.


3.2.2.    Severance Payment. OXMI shall pay to Shafer the sums and benefits
identified in, and in accordance with, Section 6.6 of the Employment Agreement,
entitled “Termination by Employer without Cause” which states,


“6.6    Termination By Employer Without Cause.”
 6.6.1.    Termination Event. The employment of executive shall terminate
immediately upon delivery to Executive of written notice of termination by
Employer, which shall be deemed to be ‘without cause’ unless termination is
expressly stated to be pursuant to Sections 6.1 or 6.2.
 6.6.2.    Result of Termination. Upon termination of this Agreement pursuant to
this Section 6.6, Employer shall pay to Executive, on the Termination Date, an
amount equal to (i) all accrued and unpaid salary and other compensation payable
to Executive by Employer with respect to services rendered by Executive to
Employer through the Termination Date; and, (ii) an amount equal to twelve (12)
months salary based upon the then existing salary of Executive, payable in the
same manner as salary would have been paid to Executive had he continued to work
for Employer hereunder. In addition to the foregoing, and notwithstanding the
provisions of any other agreement to the contrary, Employer shall continue to
provide to Executive all other benefits that would otherwise be payable to
Executive pursuant to Section 5.1 hereof for the twelve (12) months following
the Termination Date.”


INITIALS: _________________
Page 2 of 12
 

--------------------------------------------------------------------------------

 

The severance payment under said Section 6.6 will be paid to Shafer in equal
installments in accordance with the normal payroll practices of OXMI and
consistent with the manner in which Shafer was paid while employed with OXMI.
OXMI will withhold required deductions from the payments hereunder, including
deductions for applicable state and federal taxes, social security, all other
standard deductions, and/or any specific deductions applicable to Shafer.


3.3    Conversion of Convertible Note. Immediately upon execution of this
Agreement, and with no further action required of Shafer, the Convertible Note
shall be deemed converted in accordance with the terms and conditions of the
Supplemental Agreement. OXMI shall issue to Shafer a share certificate for two
hundred ten thousand (210,000) shares of OXMI common stock, free and clear of
any Rule 144 restrictions, with the Convertible Note thereafter being deemed
converted and of no further force and effect.
 
3.4    Complete Release and Hold Harmless. All Parties, for themselves, itself,
their heirs, executors, administrators, successors, and assigns, hereby agree to
release, discharge and hold harmless each other and the other’s directors,
employees, shareholders, managers, officers, members, affiliates, subsidiaries,
predecessors, parents, related businesses and entities, attorneys and each of
their successors and assigns from any and all known and unknown claims of every
nature and kind whatsoever which they now or hereafter may have with respect to
each other and/or the Claims, notwithstanding Section 1542 of the California
Civil Code, which provides that:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


All rights under §1542 of the California Civil Code, as well as under any other
statutes or common law principles of similar effect, are hereby expressly,
fully, knowingly, intentionally and forever waived and relinquished by the
Parties. Each Party hereby acknowledges that each understands the significance
and consequences of such waiver under §1542 of the California Civil Code, and
that each had the opportunity to seek the advice of legal counsel of its choice.




3.5   Scope of Shafer’s Release. Shafer further expressly understands that the
rights being waived hereunder specifically include, but are not limited to, any
and all claims under (as any of the same may be amended from time to time) Title
VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil Rights
Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age Discrimination
in Employment Act; Employee Retirement Income Security Act; Fair Labor Standards
Act; Family and Medical Leave Act; WARN Act; the United States and California
Constitutions; California Fair Employment and Housing Act; California Family
Rights Act; California Labor Code; any applicable California Industrial Welfare
Commission Wage Order; with respect to the foregoing constitutional and
statutory references, any comparable constitution, statute or regulation of any
other state; all claims of discrimination or harassment on account of race, sex,
sexual orientation, national origin, religion, disability, age, pregnancy,
veteran’s status, or any other protected status under any federal or state
statute; any federal, state or local law enforcing express or implied employment
contracts or covenants of good faith and fair dealing; any federal, state or
local laws providing recourse for alleged wrongful discharge or constructive
discharge, termination in violation of public policy, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
any similar or related claim; together with any claim under any other local,
state or federal law or constitution governing employment, discrimination or
harassment in employment, or the payment of wages or benefits, whether or not
now known, suspected or claimed, which Shafer ever had, now has, or may claim to
have in the future as of the date of this Agreement. This Agreement and the
scope of the release by Shafer hereunder expressly includes any statutory
claims, including, but not limited to, claims under the Age Discrimination in
Employment Act (the “ADEA”) and the Older Workers’ Benefit Protection Act
(“OWBPA”), except that this Agreement does not waive rights or claims under the
ADEA which may arise after the Effective Date of this Agreement.




INITIALS: _________________
Page 3 of 12
 

--------------------------------------------------------------------------------

 

3.6    After Acquired Information. The Parties acknowledge that they may
hereafter discover information, facts, or circumstances different from or in
addition to those which they now know or believe to be true. Except as otherwise
provided herein to the contrary, this Agreement shall remain in full force and
effect in all respects notwithstanding such discovery, and the Parties expressly
accept and assume the risk of such possible additions to or differences from
those facts now known or believed to be true.


3.7    Enforceability. The enforceability of this Agreement is conditioned upon
each respective Party satisfying its respective obligations hereunder.


3.8    Assignment of Released Claims. The Parties hereby covenant that none of
the Released Claims has been assigned to any other person, and that no other
person has any interest in any of the Released Claims. In the event any other
person asserts any interest with respect to the Released Claims, then the Party
breaching this covenant shall fully defend and indemnify the Party against whom
such claim is asserted for any and all damages, costs, and fees of any kind.


3.9    Specific Exclusion. It is expressly understood that the release contained
in this Agreement does not encompass or include any of the following:


(a)   The promises and obligations of the Parties under this Agreement,
specifically including but not limited to the provisions of Article V, below.


(b)    The promises and obligations of Shafer under the Employment Agreement
intended to survive termination, as further reflected in Section 5.5, below.


(c)    The intentionally willful, tortious, or criminal acts of either Party
after the execution of this Agreement.
 


INITIALS: _________________
Page 4 of 12
 

--------------------------------------------------------------------------------

 

3.10    No Admission of Liability. Notwithstanding the terms and conditions of
this Agreement, execution hereof shall in no manner or form constitute the
admission of liability or responsibility of either Party in respect to the
Claims.
 
IV


EMPLOYMENT RELATIONSHIP


4.1    Voluntary Termination. The Parties agree that Shafer voluntarily accepted
termination of his employment with OXMI, and that his last day of employment by
and with OXMI shall be deemed to be the 26th day of October, 2006 (the
“Termination Date”). As of the Termination Date and as additional consideration
hereunder, Shafer voluntarily resigned any and all positions he held in and with
OXMI, and the Employment Agreement shall be deemed to be terminated, except for
those provisions contained therein which specifically are to survive
termination.


4.2    Payment of Amounts Owed. The payments to be made by OXMI pursuant to
Section 3.2.2. hereunder shall represent all amounts due Shafer for unpaid and
accrued wages and benefits, if applicable, including but not limited to sick
leave, vacation time, severance, and all other amounts which may be due to
Shafer from OXMI hereafter, and Shafer shall neither make, nor be entitled to
any other amounts. Group medical plan coverage of Shafer, if applicable, will be
maintained by OXMI and terminate pursuant to the terms of this Agreement, unless
Shafer makes a proper election to continue such coverage under COBRA, in which
case all such benefits shall be at his sole cost and expense. Any and all other
coverage of any kind extending beyond the terms and conditions of this Agreement
will be solely at the expense of Shafer and subject to the terms and conditions
of the documents governing the medical plan. It is the sole responsibility of
Shafer to comply with said terms and conditions, and OXMI will have no liability
for the future failure of Shafer to acquire COBRA coverage.


4.3    Express Waiver of Any Other Amounts. Shafer hereby acknowledges that he
is not entitled to receive, and will not claim, any damages, rights, benefits,
or compensation other than as expressly set forth in this Agreement.
Specifically, no vacation, benefits, earned or paid time off, or other
accrual-based benefits of any kind (“Post Termination Benefits) will accrue,
vest or otherwise be credited to Shafer after the Effective Date. Shafer
expressly waives, foregoes and denies any right or claim to such Post
Termination Benefits and acknowledges that no compensation, remuneration or
other form of payment or benefit is forthcoming based thereon.


V


CONFIDENTIALITY AND BUSINESS RELATED PROVISIONS


5.1    Non-Disclosure of Business Information. Shafer shall not at any time,
either directly or indirectly use, divulge, disclose or communicate to any
person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of
OXMI, including, but not limited to, the names, buying habits, or practices of
any of its customers, its marketing methods and related data, the names of any
of its vendors or suppliers, costs of materials, the prices it obtains or has
obtained or at which it sells or has sold its products or services,
manufacturing and sales, costs, lists or other written records used in OXMI's
business, compensation paid to employees and other terms of employment, or any
other confidential information of, about or concerning the business of OXMI, its
manner of operation, or other confidential data of any kind, nature, or
description. The Parties hereby stipulate that as between them, the foregoing
matters are important, material, and confidential trade secrets and affect the
successful conduct of the OXMI's business and its goodwill, and that any breach
of any term of this paragraph is a material breach of this Agreement.




INITIALS: _________________
Page 5 of 12
 

--------------------------------------------------------------------------------

 

5.2    Non-Solicitation of Employees. During and continuing for a period of
three (3) years after the Effective Date of this Agreement, Shafer shall not,
directly or indirectly, cause or induce, or attempt to cause or induce, any
employee of OXMI to terminate his or her employment with OXMI, as such
employment exists at any time following the Effective Date.


5.3    Return of Materials. Upon execution of this Agreement Shafer shall
promptly deliver to OXMI all equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, lists, computer disks and data
bases, computer programs and reports, computer software, and all other written,
graphic and computer generated or stored records relating to the business of
OXMI which are or have been in the possession or under the control of Shafer.


5.4    No Disparaging Remarks. Neither Party shall make, or cause to be made,
any statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the other or any of the parties released
hereunder. Nothing herein shall preclude either Party from complying with a
subpoena or other lawful process.


5.5    Nondisclosure of Trade Secret/Confidential Information. Shafer shall not
at any time, whether during or subsequent to the execution of this Agreement,
unless specifically consented to in writing by OXMI , either directly or
indirectly use, divulge, disclose or communicate to any person, firm, or
corporation, in any manner whatsoever, any Confidential Information concerning
any matters affecting or relating to the business of OXMI, including, but not
limited to, the names, buying habits, or practices or Confidential Information
of any of its customers, Customer Accounts, its marketing methods and related
data, the names of any of its vendors or suppliers, costs of materials, the
prices it obtains or has obtained or at which it sells or has sold its products
or services, manufacturing and sales, costs, lists or other written records used
in OXMI’s business, operations, production, facilities, equipment, machinery,
processes, formulas, engineering, programs, methods, intellectual property,
patents, trademarks, licensed marks, trade names, service marks (collectively,
“Intellectual Property”), compensation paid to employees and other terms of
employment, or any other Confidential Information of, about or concerning the
business of OXMI , its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
all of the foregoing matters shall be referred to as “Confidential Information”,
and are important, material, and confidential business “Trade Secrets” and
affect the successful conduct of the OXMI’s business and its goodwill, and that
any breach of any term of this Section 5 is a material breach of this Agreement
giving rise to immediate termination thereof.


5.5.1.    “Customer Accounts”. As used herein, the term “Customer Accounts”
shall mean all accounts of OXMI and its affiliates, related businesses,
predecessors, successors, subsidiaries, licensees, and business associations,
whether now existing or hereafter developed or acquired, including any and all
accounts developed or acquired by or through the efforts of Shafer. Without
regard to whether any of the matters in this Agreement would otherwise be deemed
confidential, material, or important, the Parties hereto stipulate that as
between them the matters stated as Confidential Information in this Agreement
are confidential, material, and important and gravely affect the effective and
successful conduct of the business of OXMI or its goodwill and that any breach
of the terms of this Section 5 will be a material breach of this Agreement and
shall constitute grounds for immediate termination thereof.




INITIALS: _________________
Page 6 of 12
 

--------------------------------------------------------------------------------

 

5.5.2.  Misuse of Confidential Information.  In the event that Shafer breaches
this Agreement and releases OXMI Confidential Information or Trade Secrets,
Shafer shall fully indemnify, defend, pay, save, and hold OXMI harmless from any
and all claims, costs, judgments, and damages, including reasonable attorney's
fees and expenses of council, which are incurred as a direct or indirect
consequence thereof.


5.5.3.  Proprietary Rights. Shafer acknowledges OXMI’s exclusive right, title
and interest in and to its Intellectual Property, Confidential Information,
Trade Secrets and registrations and the goodwill of the business symbolized
thereby (collectively, “Proprietary Rights”) and will not, at any time, do or
cause to be done any act or thing contesting or in any way impairing or tending
to impair any part of OXMI’s right, title, ownership and interest therein.


VI


ADDITIONAL REPRESENTATIONS AND OBLIGATIONS


6.1    Consideration Period. This Agreement has been delivered to Shafer on the
30th day of October, 2006. Shafer shall have twenty-one (21) days to consider
and sign this Agreement. Pursuant to Section 6.3, below, Shafer has been
encouraged to seek legal counsel to consider and review this Agreement. To the
extent Shafer does not use the full 21-days within which to consider signing
this Agreement, Shafer’s signature hereto shall serve as Shafer’s express
written waiver of this period and of any and all claims, rights, or causes of
action of any kind against OXMI of any kind arising out of Shafer’s voluntary
decision to execute this Agreement and waive this consideration period.
 
 
6.2    Revocation Period. Upon execution of this Agreement, Shafer shall have
seven (7) days to revoke the Agreement. Any such revocation by Shafer must be in
writing and delivered to OXMI pursuant to the notice requirements under Article
VII, below. If timely revoked by Shafer, this Agreement will not be effective or
enforceable, and all Parties shall be immediately released of all obligations
hereunder, with no affect on any of the claims each Party may otherwise possess.


6.3    Independent Legal Counsel. The Parties to this Agreement warrant,
represent, and agree that in executing this Agreement, they do so with full
knowledge of the rights each may have with respect to the other Party, and that
each has received, or has had the opportunity to receive, independent legal
advice as to these rights. Each of the Parties has executed this Agreement with
full knowledge of these rights, and under no fraud, coercion, duress, or undue
influence.




INITIALS: _________________
Page 7 of 12
 

--------------------------------------------------------------------------------

 

6.4    Waiver of Age Discrimination Claim. Shafer understands that the release
contained in this Agreement had to meet certain requirements to constitute a
valid release of any claims under the Age Discrimination in Employment Act
(“ADEA”), and Shafer hereby represents that all such requirements were in fact
satisfied. These requirements required the following, each of which has in fact
been satisfied: (i) execution of this Agreement by Shafer has been knowing and
voluntary, and free from duress, coercion and mistake of fact; (ii) this
Agreement is in writing and is understandable; (iii) this Agreement has waived
current ADEA claims explicitly; (iv) this Agreement has not waived future ADEA
claims; (v) the release by Shafer hereunder of ADEA claims has been paid for
with something to which Shafer was not already entitled; (vi) this Agreement has
advised Shafer to consult an attorney; (vii) this Agreement has given Shafer
twenty-one (21) days to consider the ADEA release contained in this Agreement;
and, (viii) this Agreement has given Shafer seven (7) days within which to
revoke the ADEA release contained in this Agreement after execution.




VII


ADDITIONAL PROVISIONS


7.1    Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.
 
7.2    Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
7.3    Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.


7.4    Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


7.5    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to any choice or conflict of law provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.




INITIALS: _________________
Page 8 of 12
 

--------------------------------------------------------------------------------

 

7.6    Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


7.7    Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of California.


7.8    Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


7.9    Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


7.10    Remedies.


7.10.1.  Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


7.10.2.  Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
7.11    Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


7.12        Assignability. This Agreement is not assignable by either Party
without the expressed written consent of all Parties.


7.13       Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by mail, by telegram
or by recognized commercial over-night delivery service (such as Federal
Express, UPS or DHL), and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by facsimile transmission, upon telephone confirmation of
receipt of same; (c) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(d) if by telegram, upon telephone confirmation of receipt of same; or, (e) if
by recognized commercial over-night delivery service, upon such delivery.


7.14        Time. All Parties agree that time is of the essence as to this
Agreement.




INITIALS: _________________
Page 9 of 12
 

--------------------------------------------------------------------------------

 

7.15       Agreement to Arbitrate. THE PARTIES HEREBY AGREE TO WAIVE
UNCONDITIONALLY AND IRREVOCABLY THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION THAT MAY AT ANY TIME, DIRECTLY OR INDIRECTLY, ARISE OUT OF OR IN
CONNECTION WITH ANY ASPECT OF THE RELATIONSHIP BETWEEN SHAFER AND OXMI, ITS
OFFICERS, AGENTS AND EMPLOYEES, INCLUDING BUT NOT LIMITED TO THE TERMINATION OF
SHAFER’S EMPLOYMENT, RIGHTS AND DUTIES AS A SHAREHOLDER, OR YOUR EMPLOYMENT WITH
OXMI, TO THE EXTENT LEGALLY ALLOWABLE. This means that both Parties irrevocably,
unconditionally, and exclusively agree that any controversy or claim arising out
of or relating to Shafer’s employment which cannot be otherwise resolved
pursuant to the terms hereof, or any dispute between the Parties, shall be
resolved by binding arbitration in Orange County, California. The arbitration
shall be administered by Judicial Arbitration and Mediation Services, the
Company (“JAMS”), or another mutually agreed upon neutral service, in its Orange
County office. The arbitrator shall be a retired Superior Court Judge of the
State of California affiliated with JAMS. Judgment upon the award rendered by
the arbitrator may be entered and enforced in any court having jurisdiction
thereof. THE AWARD OF THE ARBITRATOR SHALL BE BINDING, FINAL, AND
NON-APPEALABLE. The arbitrator shall not have any power to alter, amend, modify,
or change any of the terms of this Agreement, the Employment Agreement, the
Convertible Note, or the Supplemental Agreement, or to grant any remedy which is
either prohibited by the terms of this Agreement or not available in a court of
law. Any action brought to enforce the provisions of this section shall be
brought in the Orange County Superior Court. All other questions regarding
Shafer’s employment, including but not limited to the interpretation,
enforcement of this Agreement (other than the right to arbitrate), and the
rights, duties and liabilities of the parties to Shafer’s employment shall be
governed by California law. The costs of the arbitration, including any JAMS
administration fee, and arbitrator’s fee, and costs of the use of facilities
during the hearings, shall be borne by OXMI; however, the Parties shall be
solely responsible for their own attorney’s fees and costs. Attorney’s fees and
costs may be awarded to the prevailing party at the discretion of the arbitrator
as part of the award. In any arbitration proceeding conducted pursuant to the
provisions of this Agreement, both parties shall have the right to conduct all
discovery, to call witnesses and to cross-examine the opposing party’s
witnesses, either through legal counsel, expert witnesses or both, to the
fullest extent allowed by California law, as though before any Court or tribunal
of the State. Both Parties expressly understand and agree on behalf of their
heirs, executors, administrators, successors, and assigns, that the rights being
waived hereunder specifically include, but are not limited to, any and all civil
claims in State or Federal Courts under (as any of the same may be amended from
time to time) Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983
of the Civil Rights Act of 1866; Equal Pay Act; Americans with Disabilities Act;
Age Discrimination in Employment Act; Federal or State Retirement Income
Security Acts; Fair Labor Standards Act; Family and Medical Leave Act; WARN Act;
the United States and California Constitutions; California Fair Employment and
Housing Act; California Family Rights Act; California Labor Code; any applicable
California Industrial Welfare Commission Wage Order; with respect to the
foregoing constitutional and statutory references, any comparable constitution,
statute or regulation of any other state; all claims of discrimination or
harassment on account of race, sex, sexual orientation, national origin,
religion, disability, age, pregnancy, veteran’s status, or any other protected
status under any federal or state statute; any federal, state or local law
enforcing express or implied employment contracts or covenants of good faith and
fair dealing; any federal, state or local laws providing recourse for alleged
wrongful discharge or constructive discharge, termination in violation of public
policy, tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and any similar or related claim; together with
any claim under any other local, state or federal law or constitution governing
employment, discrimination or harassment in employment, or the payment of wages
or benefits, which each Party may have in any way related to Shafer’s
employment, to the extent legally allowable. This Agreement and the scope of the
release hereunder expressly includes any statutory claims, including, but not
limited to, claims under the Age Discrimination in Employment Act (the “ADEA”)
and the Older Workers’ Benefit Protection Act (“OWBPA”), to the extent legally
allowable. Although the intent of this Agreement is to benefit both Parties by
mutually agreeing upon a single forum for the resolution of any and all disputes
or grievances between them, notwithstanding the foregoing limitations, this
Agreement shall not be interpreted to preclude or waive any Party’s available
remedies under, or rights to, filing, submitting or hearing of matters before
any of the above regulatory or administrative entities, commissions or boards to
the extent such rights cannot by law be waived.




INITIALS: _________________
Page 10 of 12
 

--------------------------------------------------------------------------------

 

7.16       Waiver of Trial. IN ACCORDANCE WITH THE AGREEMENT OF THE PARTIES TO
ARBITRATE ALL DISPUTES PURSUANT TO SECTION 7.15, ABOVE, EACH PARTY HEREBY WAIVES
TRIAL IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION
7.16 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL
BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 7.16 WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.


7.17       Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


7.18       Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.


7.19       Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


7.20       Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.
 


INITIALS: _________________
Page 11 of 12
 

--------------------------------------------------------------------------------

 

VIII


EXECUTION


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date set forth in Section 1,
above.


THE PARTIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS AND THE
RELEASE CONTAINED HEREIN HAVE BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS,
OR THEY HAVE VOLUNTARILY ELECTED NOT TO SEEK THE ADVICE OF AN ATTORNEY. THE
PARTIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES OR REPRESENTATIONS MADE TO EACH OF THE PARTIES ABOUT THIS
AGREEMENT, OR TO INDUCE THEM TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT COMPULSION, COERCION, FRAUD, OR DURESS.


SHAFER:
OXMI:
     
OXFORD MEDIA, INC.,
___________________________
a Nevada corporation
J. RICHARD SHAFER
     
DATED:  ___________________
BY: ___________________________
     
NAME: ________________________
     
TITLE:  ________________________
     
DATED: _______________________


 
 
 
 
 
 
 
 
 
INITIALS: _________________
Page 12 of 12
 

--------------------------------------------------------------------------------